-% the Court,
DlXON, C. J".
Tbe statute (R. S., chap. 120, sec. 204) declares that “ any party to a final judgment ren dered by a justice of tbe peace, may appeal therefrom to tbe circuit court, in tbe cases and manner hereinafter provided.” There is nothing in tbe subsequent provisions limiting tbe right of appeal to such parties as shall have appeared before tbe justice, or excluding those who shall not have appeared. Tbe language of tbe statute is not only consistent with an intention on tbe part of tbe legislature to give every party to a final judgment a right to appeal, whether tbe judgment be rendered in one form or another, but seems to us to forbid any other construction. It is that any party, &c., may appeal in tbe manner provided. Appeals from inferior tribunals *623and jurisdictions are favored in tbe law, and we cannot see b.ow a party wbo has suffered judgment by, default is to debarred of the right, unless we can say that the courts have the power to annex conditions which the legislature has seen fit to omit, and that we clearly cannot do. After return in such case, the court can direct the defendant to serve and file his answer and allow the issue to b’e made up and proceed to trial as in other cases.
The order dismissing the appeal must be reversed, and the cause remanded for further proceedings according to law.